                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 12-cr-00119-SI-1
                                   8                       Plaintiff,
                                                                                             ORDER RE: MOTIONS FOR
                                   9                v.                                       COMPASSIONATE RELEASE FILED
                                                                                             BY RAYMOND HEMBRY AND
                                  10     RAYMOND HEMBRY and ARMANDO                          ARMANDO ACOSTA
                                         ACOSTA, et al.,
                                  11                                                         Re: Dkt. Nos. 1707, 1711
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                  Defendants Raymond Hembry and Armando Acosta have filed emergency motions for
                                  14
                                       compassionate release, and those motions are scheduled for a hearing on April 10, 2020 at 11:00
                                  15
                                       a.m.. In both motions, defendants seek compassionate release from prison on the ground that they
                                  16
                                       suffer from underlying medical conditions that make them particularly vulnerable to risks associated
                                  17
                                       with contracting COVID-19. However, neither defendant has submitted a declaration or exhibits in
                                  18
                                       support of the assertion that he has underlying medical conditions.
                                  19
                                                  The Court directs defendants to supplement their motions with such evidence by April 9 at
                                  20
                                       3:00 p.m. The Court recognizes that it may be difficult to obtain such evidence given the logistical
                                  21
                                       challenges caused by the COVID-19 pandemic. If defense counsel are not able to obtain such
                                  22
                                       evidence, such as a declaration from defendants, counsel shall file declarations explaining their
                                  23
                                       efforts.
                                  24
                                                  IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: April 8, 2020                           ______________________________________
                                  27                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  28
